UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1322



NSONSA KISALA,

                                              Plaintiff - Appellant,

          versus

HIGH'S DAIRIES, INCORPORATED, d/b/a East Coast
Ice Cream,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-95-1320-JFM)


Submitted:   August 30, 1996              Decided:   October 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nsonsa Kisala, Appellant Pro Se. Matthew William Oakey, Thomas N.
Biddison, Jr., GALLAGHER, EVELIUS & JONES, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nsonsa Kisala appeals from the district court order granting

summary judgment to the Defendant in his employment discrimination

action alleging constructive discharge based on race, national

origin, and the exercise of constitutional rights, and unequal pay

based on race and national origin. He also argues that the district
court's grant of summary judgment prior to resolution of an out-

standing motion to compel discovery constitutes a denial of due

process. The Defendant argues that contrary to Kisala's assertion,

he did not resign, but rather was terminated for poor performance
and inability to function with his co-workers. The district court

accepted the Defendant's version of termination and examined

Kisala's claim as one of discriminatory discharge. We have con-

sidered both versions of Kisala's departure, reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm the district court's grant of summary
judgment as to his claims of discharge, constructive or otherwise,

based on race and national origin.

     Turning to the remaining claims of constructive discharge for

the exercise of constitutional rights and unequal pay based on race

in violation of Title VII, we again find that Kisala has failed to

establish a prima facie case. Finally, we find that any error which

may have occurred in the grant of summary judgment prior to the

resolution of Kisala's motion to compel discovery was harmless and

does not warrant reversal.



                                2
     Accordingly, we affirm the district court's grant of summary

judgment in favor of the Defendant. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3